Name: Decision of the EEA Joint Committee No 12/94 of 28 September 1994 amending Annex I (veterinary and phytosanitary matters) and Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: agricultural activity;  deterioration of the environment;  agricultural policy;  European construction
 Date Published: 1994-11-12

 12.11.1994 EN Official Journal of the European Communities L 292/39 DECISION OF THE EEA JOINT COMMITTEE No 12/94 of 28 September 1994 amending Annex I (veterinary and phytosanitary matters) and Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (EEA), as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Noting that the Agreement contains references to EC acts of EEA relevance issued by the European Community before 1 August 1991, Whereas Annexes I and II to the Agreement were last amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1), Considering that, in order to guarantee the homogeneity of the Agreement and the legal security for individuals and economic operators, and in the light of the joint examination by the Contracting Parties of acts issued by the European Community after 31 July 1991, the Agreement needs to be further amended, HAS DECIDED AS FOLLOWS: Article 1 Annexes I and II to the Agreement shall be amended as specified in Annexes 1 and 2 to this Decision. Article 2 The texts of Council Directive 93/120/EC, Council Directive 93/121/EC, Commission Directive 93/107/EC, Council Directive 93/114/EC, Council Directive 93/113/EC, Commission Directive 93/117/EC, Commission Directive 92/107/EEC, Commission Regulation (EEC) No 793/93 and Commission communication C/237/93/p. 2 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 Dates concerning the entry into force or implementation of the acts mentioned in the Annexes to this Decision shall for the purposes of the Agreement, be read as follows:  where the date of entry into force or implementation of the act precedes the date of entry into force of this Decision, the date of entry into force of this Decision shall apply,  where the date of entry into force or implementation of the act is after the date of entry into force of this Decision, the date of entry into force or implementation of the act shall apply. Article 4 This Decision shall enter into force on 1 December 1994, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 28 September 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. ANNEX 1 to Decision No 12/94 of the EEA Joint Committee ANNEX I (VETERINARY AND PHYTOSANITARY MATTERS) to the EEA Agreement shall be amended as specified below. A. Chapter I  VETERINARY ISSUES BASIC TEXTS 1a. The following indent shall be added in point 4 (Council Directive 90/539/EEC) before the adaptations:  393 L 0120: Council Directive 93/120/EC of 22 December 1993 (OJ No L 340, 31. 12. 1993, p. 35). 1b. Adaptation (b) in point 4 (Council Directive 90/539/EEC) shall be replaced by the following: (b) For the purpose of Article 7 (2), the provisions on marking contained in Regulation (EEC) No 1868/77 (OJ No L 209, 17. 8.1977, p. 1) are relevant. For the application of these provisions, the following abbreviations shall apply with regard to the EFTA States: AT for Austria FI for Finland NO for Norway SE for Sweden 2. The following indent shall be added in point 10 (Council Directive 91/494/EEC) before the adaptation:  393 L 0121: Council Directive 93/121/EC of 22 December 1993 (OJ No L 340, 31. 12. 1993, p. 39). B. Chapter II  FEEDINGSTUFFS ACTS REFERRED TO 1. The following indents shall be added in point 1 (Council Directive 70/524/EEC) before the adaptations:  393 L 0107: Commission Directive 93/107/EC of 26 November 1993 (OJ No L 299, 4. 12. 1993, p. 44),  393 L 0114: Council Directive 93/114/EC of 14 December 1993 (OJ No L 334, 31.12.1993, p. 24). 2. The following new point shall be inserted after point 2 (Council Directive 87/153/EEC): 2 A 393 L 0113: Council Directive 93/113/EC of 14 December 1993 concerning the use and marketing of enzymes, micro-organisms and their preparations in animal nutrition (OJ No L 334, 31.12.1993, p. 17). The dates 1 November 1994  and 1 January 1996  laid down in Article 3 of this Directive shall apply, notwithstanding the dates 1 January 1993  and 1 January 1995  laid down in the adaptation text for the application of Articles 4 and 5 of Council Directive 70/524/EEC (point 1 of Chapter II of Annex I to the EEA Agreement). 3. The following new point shall be inserted after point 23a (Eleventh Commission Directive 93/70/EEC): 23.B 393 L 0117: Twelfth Commission Directive 93/117/EC of 17 December 1993 establishing Community analysis methods for official control of feedingstuffs (OJ No L 329, 30. 12. 1993, p. 54). C. Chapter III  PHYTOSANITARY MATTERS BASIC TEXTS The following indent shall be added in point 4 (Council Directive 69/208/EEC):  392 L 0107: Commission Directive 92/107/EEC of 11 December 1992 (OJ No L 16, 25. 1.1993, p. 1). ANNEX 2 to Decision No 12/94 of the EEA Joint Committee ANNEX II (TECHNICAL REGULATIONS, STANDARDS, TESTING AND CERTIFICATION) to the EEA Agreement shall be amended as specified below. A. Chapter XV  DANGEROUS SUBSTANCES ACTS REFERRED TO 1. The following new point shall be inserted after point 12d (Commission Directive 93/67/EEC): 12.E 393 R 0793: Council Regulation (EEC) No 793/93 of 23 March 1993 on the evaluation and control of the risks of existing substances (OJ No L 84, 5. 4. 1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) where pursuant to this Regulation manufacturers and importers in the EU are to submit information to the Commission, this requirement shall be extended to manufacturers and importers in the EFTA States; (b) where pursuant to this Regulation manufacturers and importers in the EU are required to submit information to rapporteurs, this requirement shall be extended to manufacturers and importers in the EFTA States; (c) where pursuant to this Regulation Member States and/or rapporteurs in the EU are to provide information (including decisions or testing, risk evaluations and strategies for risk limitations) to the Commission, this requirement shall be extended to the EFTA States and/or rapporteurs in the EFTA States; (d) where pursuant to this Regulation the Commission is to send information to the Member States and/or rapporteurs in the EU, such information shall also be sent to the EFTA States and/or rapporteurs in the EFTA States; (e) for the application of Article 3, any manufacturer in the EFTA States who has produced, or any importer in the EFTA States who has imported, an existing substance, as such or in a preparation, in quantities exceeding 1 000 tonnes per year, at least once in the three years preceding the adoption of this Regulation and/or the year following its adoption, must submit to the Commission at least the information specified in Annex III, points 1.1 to 1.19, within 24 months of entry into force of the Regulation, i.e. by 4 June 1995, in the case of a substance appearing in Annex I and in the case of substance appearing in the Einecs (European Inventory of Existing Commercial Substances) but not in Annex I; (f) for the application of Article 7 (1), the manufacturers and importers in the EFTA States shall be required to update the information regarding the production and import volumes referred to in Articles 3 and 4 at the same time as the manufacturers and importers in the Community, if there is a change in relation to the volumes specified in Annex III or IV; (g) for the application of Article 8 (1), the national list referred to shall be understood to include national lists from the EFTA States; (h) for the application of Article 10 (1), the EFTA States may be appointed as responsible for evaluating priority substances; (i) for the application of Article 13, the EFTA States shall designate authorities, referred to in this Article, to participate in the implementation of this Regulation in collaboration with the Commission; (j) in Annex V the following shall be added concerning information offices: EFTA States EFTA Surveillance Authority 1-3 rue Marie-ThÃ ©rÃ ¨se, B-1040 Brussels; Telefax: (32-2) 226 68 00. B. CHAPTER XXIII  TOYS ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE 1. The following new point shall be inserted after point 3 (Commission communication C/155/89/p. 2): 4. C/237/93/p. 2: Commission communication in the framework of the implementation of Council Directive 88/378/EEC in relation to safety of toys (OJ No C 237, 1. 9. 1993, p. 2).